Mr. Justice Craig delivered the opinion of the court: The office of city treasurer is created by section 1 of article 6 of the Cities and Villages .act of 1872, and his powers and duties are fixed and prescribed by sections 5 to 12, inclusive, of article 7 of the same act. (Hurd’s Stat. 1913, chap. 24, p. 280.) By section 5 it is made the duty of the treasurer to receive all moneys belonging to the corporation and keep his books and accounts in such manner as may be prescribed by ordinance, etc. By section 6 he is required to keep separate accounts of each fund or appropriation, etc. By section 9 of the act he is made custodian of the city’s money, which is to be deposited in such depositaries as the city council may select and designate. That section reads as follows: “Sec. 9. The treasurer may be required to keep all moneys in his hands belonging to the corporation, in such place or places of deposit as may be designated by ordinance: Provided, however, no such ordinance shall be passed by which the custody of such money shall be taken from the treasurer and deposited elsewhere than in some regularly organized bank, nor without a bond to be taken from such bank, in such penal sum and with such security as the city council or board of trustees shall direct and approve, sufficient to save the corporation from any loss; but such penal sum shall not be .less than the estimated receipts for the current year from taxes and special assessments levied, or to be levied, by the corporation.” By a subsequent act, passed in 1905,. the duties of the treasurer and comptroller and the power of the city council were more clearly defined. (Hurd’s Stat. 1913, chap. 24, art. 12, p. 291.) By section. 5 of part 2 of that act it is made the duty of the comptroller to advertise for bids for interest on the city’s deposits and to report the bids received to the city council, whereupon the city council is to designate as many depositaries for the city’s funds as it deems necessary for the protection of the city’s interests and may award bids accordingly. A bond, also, is required to be taken from such depositary in such sum and with such sureties as the cify council may approve, and the city council is given power to pass all ordinances necessary to carry the provisions' of the act into effect and provide rules applicable thereto, and the treasurer is relieved from responsibility for all moneys deposited by him pursuant to the order or ordinance of the city council. The act further provides that in fixing the amount of the bond of the treasurer due regard shall be had of the effect of any such deposits upon the actual amount of money for which the city treasurer may from time to time be held responsible, and that when once deposited the moneys shall not be withdrawn except upon warrants -drawn in accordance with the provisions of article 7 of the Cities and Villages act. This act does not repeal the former act but is supplementary to it, and its provisions are to be read in connection with the provisions of the former act, the same as if it were a part of that act. It is to be observed that the power to designate depositaries is vested in the city council and that the. city treasurer has no voice in the matter; that he is made the custodian of the money and is not responsible for such corporate funds as are deposited in city depositaries in accordanee with the ordinances, rules and regulations prescribed by the city council; that the money is to be deposited in ■ such “place or places” as may be designated by ordinance, and that the city council may “designate as many depositaries as it deems necessary for the protection of the city’s interests,” and “shall have power to pass all necessary ordinances” to carry the provisions of the statute into effect and “provide rules applicable thereto.” (Hurd’s Stat. 1913, chap. 24, pars. 96, 193a/.) If the law is as contended by appellant, that as soon as the city council designates one or more depositaries its power is exhausted and the city treasurer may then, at his option, deposit the corporate funds in such one or more of the depositaries named as he pleases, then substantially all of the foregoing provisions of the statute are idle and meaningless. No force or effect whatever can be given to the provisions authorizing the city council to designate “as many depositaries as it deems necessary,” if, when in the exercise of that discretion the city council designates seventy-two different banks as city depositaries, the treasurer can nullify such act of the city council and at his option deposit all of the city’s funds in but one of such seventy-two banks so designated by the city council as city depositaries. Nor would there be any rules and regulations which the city council could provide, other than those which should govern the treasurer in making deposits of the city’s funds in the various depositaries designated by it, as the method for withdrawing funds from the city treasury is fixed and prescribed by the statute, and the city council has no power to prescribe additional rules and regulations in respect to that matter. The only matter open and subject to regulation by the city council, within the provisions of this act, is the deposit of the city’s corporate funds. If the city-council has no jurisdiction over the city treasurer and the deposits of the •city’s funds after the depositaries have been named by it, then there is nothing for it to provide rules and regulations for, pursuant to the authority conferred upon it by these various provisions of the statute above referred to. Such a construction would be to render the act, in some of its essential provisions, meaningless and to give to the language of the statute a construction which is always to be avoided, as it is a cardinal rule in construing statutes that they are to be so construed as to give effect to each word, clause and sentence, SO' that no word, clause or sentence shall be rendered superfluous or void, (36 Cyc. 1128; Crozer v. People, 206 Ill. 464;) and at the same time that construction is to be adopted which will give effect to the intention and object of the legislature in adopting the enactment. One of the objects sought to be accomplished by the act of 1905 was to' enable cities to secure interest on their deposits of corporate funds. In order to do this and to secure the highest rate obtainable the statute requires the comptroller to advertise for bids on such deposits, and vests m the city council authority" to designate as many banks as city depositaries as it shall deem necessary and proper and for the best interests of the city. This provision was essential to enable the city to> secure the highest rate of interest obtainable on its funds. The revenues derived by the city of Chicago from general taxation and other sources are by far too large to be handled successfully, at a reasonable rate of interest, by any one banking institution. The petition shows that the tax levy for school purposes alone for the year 1913 was $18,941,250, and that the monthly receipts and deposits of the city are, in the aggregate, from $2,000,000 to $5,000,000 per month. But few, if any, banking institutions could be found which would undertake to pay interest at the rate of two and one-half per cent upon such a large amount of money, which might be very much in excess of its demands and more than it could use to advantage, while, on the other hand, if the same amount were distributed among several banks in accordance with their needs or demands quite the reverse might be true. To meet such conditions as these the legislature has vested in the city council full power and authority to designate as many depositaries as it deems necessary and proper for the best interests of the city. This authority expressly granted carries with it, as an incident to that power, full power and authority to fix and determine the amount to be deposited with each depositary and to prescribe all necessary 'rules and regulations for carrying the power thus expressly granted into full force and effect. (28 Cyc. 262, 263; Gundling v. City of Chicago, 176 Ill. 340.) In the exercise of its discretion the city council of Chicago designated seventy-two banks as city depositaries, and by ordinance fixed the maximum amount which might be deposited in any one depositary and prescribed the rules and regulations Avhich should govern the comptroller and treasurer in making such deposits. In our judgment the provisions of sections 64 and 66 of the ordinance in question do no more than prescribe such rules and regulations and are fully authorized by the provisions of the statute hereinbefore set forth. They are also fully authorized by the provisions of section 20 of article 7 of the Cities and Villages act, which confer power and authority upon the city council to provide and establish such additional rules and regulations for the collector, treasurer and all other officers connected with the receipt and expenditures of the corporate funds as it shall deem proper, which provisions, as pointed out above in referring to section 5 of article 12 of the same act, Avould be wholly meaningless unless they had reference to the prescribing of rules and "regulations regarding the deposit of the city’s corporate funds. Neither do we think the ordinance is invalid because it authorizes the city comptroller, instead of the city council, to designate the so-called “active bank” of deposit for each month. The office of the city comptroller is created by section 17 of article 7 of the Cities and Villages act, which provides that the comptroller shall exercise a general supervision over all officers of the corporation charged in any manner with the receipt, collection or disbursement of corporation revenues and the collection and return of all such revenues into the treasury. By section 18 of the same article it is further provided that when a comptroller is ap^pointed in any city, “the city council may, by ordinance or resolution, confer upon him such powers, and provide for the performance of such duties by him, as the city council' shall deem necessary and proper; and all the provisions of this act relating to the duties of city clerk, or the powers of city clerk in connection with the finances, the treasurer and collector, or the receipt and disbursements of the moneys of such city, shall be exercised and performed by such comptroller, if one there shall be appointed; and to that end and purpose, wherever in this act heretofore the word ‘clerk’ is used, it shall be held to mean ‘comptroller;’ and wherever the-‘clerk’s office’ is referred to, it shall be held to mean ‘comptroller’s office.’ ” In designating the active bank of deposit for each month and ordering a transfer of the funds irom one bank to another so as to comply and conform to the provisions of the ordinance here in question the comptroller is in the exercise of his general supervisory powers over an officer charged with the receipt of corporate revenues, and the provisions of ■ sections 64 and 66 of the ordinance in this respect are fully warranted by the provisions of sections 17 and 18 of article 7 of the Cities and Villages act. It is further insisted that these provisions of the ordinance are invalid, at least in so far as the school funds are concerned, for the reason that section 137 of the School law. provides that “all moneys raised by taxation for school purposes or received from the State comm'on school fund, or from any other source for school purposes, shall be held by the city treasurer as a special fund for school purposes, subject to the order of the board of education, upon warrants to be countersigned by the mayor and city. comptroller, or if there be no city comptroller, by the city clerk.” (Hurd’s Stat. 1913, p. 2208.) Appellant’s argument is, that inasmuch as the statute requires that this fund shall be held by him as a special fund, subject to the order of the board of education, the city council has no authority to in any way regulate or control his acts in making deposits of such fund. While it is true that the school fund is a special fund raised for a special purpose, it is nevertheless a part of the city’s funds and received and held by the treasurer by virtue of his office as such city treasurer. (Brenan v. People, 176 Ill. 620.) No new or additional bond is required of the treasurer for the safe keeping of this fund. His duties with respect to its safe keeping are in no way different from his duties in respect to the funds levied and collected for special assessment purposes. The language of the two provisions in this respect is similar. With respect to the latter fund, section 12 of' article 7 of the Cities and Villages act provides that “all moneys received on any special assessment shall be held by the treasurer as a special fund, to be applied to the payment of the improvement for which the assessment was made, and said money shall be used for no other purpose whatever, unless to reimburse such corporation for money expended for such improvement.” ‘ The language of section 137 of the School law, in so far as the duties of the treasurer are concerned with respect to that fund, is identical with that of section 12, supra. In each instance the statute directs the money realized from such special assessment or school levy shall be held by the city treasurer as a special fund. The duties of the treasurer with respect to each fund are therefore, in so far as its identity as a fund is concerned, the same. In each instance each fund is to be held by him as a special fund, to be applied to a special' purpose. That a special assessment fund is included within the provisions of section 9 of article 7 of the Cities and Villages act there can be no doubt, as the section expressly provides that in fixing the bond of the city depositaries the penal sum of such bond “shall not be less than'the estimated receipts for the current year from taxes and special assessments levied, or to be levied, by the corporation.” Section 137 of the School law does not require that the city treasurer shall deposit the school funds as a special fund, but only requires that they shall be held by him as a special fund for the payment of the indebtedness properly chargeable against that particular fund, the same as special assessments are to be held for the purpose of paying for the cost of an improvement. The ordinance in question in no way interferes with the provisions of the statute. It does not contemplate the paying out of school funds or the withdrawing of the same from the custody of the city treasurer. On the contrary, it simply provides the means by which the special fund in the hands of the treasurer may be transferred from one depositary „to another in the manner provided in said ordinance and still remain in the custody of the treasurer, subject to1 the order of the board of education for the payment of all legitimate demands against that fund. It .therefore cannot be said to be in conflict with the provisions of section 137 of the School law. As it is admitted by appellant that he has wholly failed and refused to comply with the provisions of the ordinance as hereinbefore set forth, we are of the opinion that the writ of mandamus was properly ordered to issue, and for the reasons given, the judgment of the superior court of Cook county will be affirmed. , , rr , Judgment affirmed.